DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
“provide a plurality of virtual memory controllers, wherein each of the plurality of virtual memory controllers is associated with a different portion of the one or more memory devices; provide a plurality of physical functions, wherein each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers; assign each of the plurality of virtual memory controllers a respective number of input/output (I/O) queue pairs in the system controller to receive I/O commands from a host computing system, wherein each respective number of I/O queue pairs in the system controller corresponds to a characteristic of an associated one of the plurality of virtual memory controllers; and present the plurality of physical functions to the host computing system over a peripheral component interconnect express (PCIe) interface, the host computing system to assign each of the plurality of physical functions to a different virtual machine running on the host computing system.”
Claim 8 recites the following limitations:
“generating, by a memory system controller, a plurality of virtual memory controllers, wherein each of the plurality of virtual memory controllers is associated with a different portion of one or more memory devices in a memory system; generating, by the memory system controller, a plurality of physical functions, wherein each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers; assigning each of the plurality of virtual memory controllers a respective number of input/output (I/O) queue pairs in the memory system controller to receive I/O commands from a host computing system, wherein each respective number of I/O queue pairs in the memory system controller corresponds to a characteristic of an associated one of the plurality of virtual memory controllers; and presenting, by the memory system controller, the plurality of physical functions to the host computing system over a peripheral component interconnect express (PCIe) interface, the host computing system to assign each of the plurality of physical functions to a different virtual machine running on the host computing system.”
Claim 15 recites the following limitations:
“receive, by a first virtual memory controller of a plurality of virtual memory controllers in a memory system, a memory access request from an assigned virtual machine running on a host computing system coupled to the memory system over a host interface bus, each of the plurality of virtual memory controllers having a respective number of input/output (I/O) queue pairs in the memory system to receive memory access requests from the host computing system, wherein each respective number of I/O queue pairs in the memory system corresponds to a characteristic of an associated one of the plurality of virtual memory controllers; identify a portion of one or more memory devices in the memory system, the portion corresponding to the first virtual memory controller, and wherein the portion of the one or more memory devices is represented as physical memory to the host computing system by a first physical function on the host interface bus; and provide data from the identified portion of the one or more memory devices to the assigned virtual machine running on the host computing system over the host interface bus.”
The most relevant prior art of record, Hussain et al (U.S 9501245), teaches generating a plurality of virtual NVMe controllers on a physical NVMe controller; the physical NVMe controller provides both physical function (PF) and Virtual Function (VF) to the plurality of virtual NVMe controllers. However, the prior art of record, alone or in combination, does not teach the claimed limitations in claims 1, 8 and 15 as a whole. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed. Claims 1-7, 9-14, 16-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHOA D DOAN/Primary Examiner, Art Unit 2133